DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 01/06/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. (Also see MPEP 2004 at Item 13.)
Status of Claims
Claims 266-282 are rejected.
Response to Arguments
103
Applicant submits that quasi-random in and of itself is not taught by cited references of Puleston and Lee. The language of quasi-random is indefinite and is interpreted under broadest reasonable interpretation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 266-282  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “quasi-random” in claim 266 is a relative term which renders the claim indefinite.  The term “quasi-random” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  (MPEP 2173.05(b).) Applicant’s PGPUB discloses with emphasis added: “quasi-random…conforms to….for example[] fixed numbers or known outcomes randomness, pseudo randomness…or real randomness.” However, according to Remarks (03/03/2021) at 9-10, Applicant submits that the encrypted in Puleston is not quasi-random. The keys of Puleston are generated based off a random number. (Puleston at Fig. 5.) Therefore, it is unclear whether the scope of quasi-random includes real randomness based off Applicant’s submissions. The same applies to Applicant’s characterizations of Lee. Rm. at 11 (discussing random).
Claims 267-282 are rejected as each depends on claim 266.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 266-274 and 280-282 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Puleston et al. (US10681133) (“Puleston”) in view of Lee et al. (US20070179978) (“Lee”) in view of Sriram et al. (US9436923) (“Sriram”) in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 266 Puleston teaches:
at least one processor configured to (col. 71 ll. 1-63):
store tag IDs of a plurality of electronic tags (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57), wherein at least one specific electronic tag is associated with a specific product (Fig. 1 Item 5806; col. 11 ll. 11-40, col. 16 ll. 53-65, col. 27 ll. 22-57);
store at least one identity of a first entity (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 11 ll. 11-40), the first entity being associated with at least one of a seller of the specific product, a manufacturer of the specific product, a current owner of the specific product, or a prior owner of the specific product (col. 19 ll. 28-33);
[encrypting a] quasi-random (Fig. 5 Item “RANDOM NUMBER” for at least “PRIVATE KEY”) tag ID (Fig. 6 Item “Encrypt”; col. 34 ll. 1-14) associated with the specific product (Fig. 6 Item “Tag”; col. 16 ll. 20-35, col. 25 ll. 36-54, , col. 33 ll. 60-67, col. 34 ll. 15-43)…while remaining associated with the specific electronic tag (col. 31 ll. 25-50 “the tag travels with the tagged asset”);
decrypt the encrypted tag ID (Fig. 7 Items “tag” “decrypt”; col. 20 ll. 40-60, col. 34 ll. 1-43) to identify the specific product associated with the specific electronic tag (col. 34 ll. 1-14);
use information associated with the specific electronic tag to access an ownership history for the specific product (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13);
[authenticating asset that] corresponds to an entity (col. 36 ll. 36-62) in the ownership history; and (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13) 
cause one of:
a transmission of an authenticity indication (col. 38 ll. 37-48)…corresponds to an entity in the ownership history, or (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 36 ll. 36-62, col. 42 ll. 29-40; Claim 13)
a transmission of a non-authentic indication (col. 38 ll. 37-48)…does not correspond to an entity in the ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 36 ll. 36-62, col. 42 ll. 29-40; Claim 13).
Puleston does not teach:
receive, on behalf of a prospective subsequent custodian  [an identifier] 
wherein the encrypted tag ID varies over time…
receive, on behalf of the prospective subsequent custodian, a query  associated with the at least one identity ;
check if the at least one identity identified in the query [is verified] …
[transmit feedback] to the prospective subsequent custodian if the at least one identity identified in the query [is verified] 
Lee teaches:
receive, on behalf of a prospective subsequent custodian (Fig. 17 Item Buyer) [an identifier] (0065, 0178)
receive, on behalf of the prospective subsequent custodian, a query (Fig. 10 Item 1003, Fig. 17 Item 903; 0144, 0178-0179) associated with the at least one identity (0178-0179, 0182);
check if the at least one identity identified in the query [is verified] (0178-0179, 0182)…
[transmit feedback] to the prospective subsequent custodian if the at least one identity identified in the query [is verified] (Fig. 18 Item 1808; 0179, 0182)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the supply chain system of Puleston (col. 2 ll. 64-67) with the supply chain system that performs double authentication of Lee (120, 0178) in order to provide “enhanced credibility” between parties. (Lee at 120.)

Neither Puleston nor Lee teach:
wherein the encrypted tag ID varies over time…
Sriram teaches:
wherein the encrypted tag ID varies over time (Fig. 3A Item 304(A-D) with 308(A-I); col. 11 ll. 10-35)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Puleston-Lee, for example, the “blockchain technology” of Puleston (col. 31 ll. 30-38) which utilizes “cryptographic authentication and time stamping” with public/private keys (id) with the chain of custody of items of Sriram with blockchain by applying multiple signatures (Fig. 3A Items 308(A-D)) in order to create a secure “cryptographic authentication and time stamping” system. (Puleston at col. 31 ll. 30-38.)

Additionally, Applicant PGPUB (0501) discloses Martingale randomness which is admitted prior art (“AAPA”). Therefore, the language of “quasi-random” is taught. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to substitute the combined teachings of Puleston, Lee, and Sriram with the AAPA by seeding the generated keys of Puleston (Fig. 5 Item “RANDOM NUMBER”) with a Martingale random number instead of a random number in order to create secure keys as a matter of design choice. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claim 267 Puleston teaches:
…, wherein the at least one processor is configured to cause transmission of the authenticity indication (col. 38 ll. 37-48)…of the specific product (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13) in the ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13).
Puleston does not teach:
	[transmit feedback] if the at least one identity identified in the query corresponds to a current owner 
Lee teaches:
	[transmit feedback] if the at least one identity identified in the query corresponds to a current owner (Fig. 18 Item 1808; 0179, 0182)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the supply chain system of Puleston (col. 2 ll. 64-67) with the supply chain system that performs double authentication of Lee (120, 0178) in order to provide “enhanced credibility” between parties. (Lee at 120.)

Regarding claim 268 Lee teaches:
…, wherein the prospective subsequent custodian (0065, 0178) is associated with a prospective purchaser of the specific product (0065, 0178-0179).

Regarding claim 269 Puleston teaches:
…, wherein the at least one processor is configured to prevent the prospective subsequent custodian from accessing data about the specific product (Fig. 7 Items “tag” “decrypt”; col. 20 ll. 40-60, col. 34 ll. 1-43), the data including at least one of a product location, a transaction history, an owner name, a manufacturer name, the decrypted tag ID of the specific electronic tag, or an encryption key associated with the specific electronic tag (Fig. 7 Items “tag” “decrypt”; col. 20 ll. 40-60, col. 34 ll. 1-43).

Regarding claim 270 Puleston teaches:
…, wherein the at least one processor is configured to store an ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13) for each of the plurality of products in at least one data structure (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57).

Regarding claim 271 Puleston teaches:
record a transaction transferring ownership (col. 11 ll. 6-38, col. 19 ll. 1-27, col. 36 ll. 36-62) of the tag ID (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57) associated with the specific product (Fig. 6 Item “Tag”; col. 16 ll. 20-35, col. 25 ll. 36-54, , col. 33 ll. 60-67, col. 34 ll. 15-43) from the first entity to the prospective subsequent custodian; and (col. 11 ll. 6-38, col. 36 ll. 36-62)
update the ownership history of the product in the at least one data structure (col. 11 ll. 6-38, col. 19 ll. 1-27, col. 36 ll. 36-62).

Regarding claim 272 Puleston teaches:
…, wherein updating the ownership history of the product (col. 11 ll. 6-38, col. 19 ll. 1-27, col. 36 ll. 36-62)…and the tag ID associated with the product (Fig. 1 Item 5806; col. 11 ll. 11-40, col. 16 ll. 53-65, col. 27 ll. 22-57).
Puleston does not teach:
[updating ownership by] storing an association between at least one identity of the prospective subsequent custodian …
Lee teaches:
[updating ownership by] storing an association between at least one identity of the prospective subsequent custodian (Fig. 18 Item 1807; 0179, 0181)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the changes of state for the intelligence platform for supply chains of Puleston (col. 11 ll. 6-38) with ownership registration of Lee (120, 0178) in order to push items through the supply chain and update status. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claim 273 Puleston teaches:
…, wherein the at least one processor is further configured to store, in the at least one data structure (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57), at least one of an inventory of the plurality of electronic tags, the tag IDs of the plurality of electronic tags, or a product ID associated with each tag ID (col. 16 ll. 53-65).

Regarding claim 274 Puleston teaches:
The system of claim 270, wherein the at least one processor is further configured to store, in the at least one data structure (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57)…with the tag ID of the specific product (Fig. 1 Item 5806; col. 11 ll. 11-40, col. 16 ll. 53-65, col. 27 ll. 22-57)…
Neither Puleston nor Lee teach:
[applying] at least two encryption keys associated  [to the SKU package] wherein the at least two encryption keys include a first encryption key associated with the at least one identity  and a second encryption key associated with the prospective subsequent custodian .
Sriram teaches:
[applying] at least two encryption keys associated (col. 11 ll. 11-45) [to the SKU package] wherein the at least two encryption keys include a first encryption key associated with the at least one identity (col. 11 ll. 11-45) and a second encryption key associated with the prospective subsequent custodian (col. 11 ll. 11-45).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Puleston-Lee with the supply chain cryptography of Sriram (col. 11 ll. 11-45) in order to “track transference of ownership of a package…in the supply network[.]” (Sriram at col. 2 ll. 1-21.)

Regarding claim 280 Puleston teaches:
…, wherein the specific electronic tag is associated with a unique tag ID (Fig. 6 Item “Tag”; col. 16 ll. 20-35, col. 25 ll. 36-54, , col. 33 ll. 60-67, col. 34 ll. 15-43) and is configured to encrypt the unique tag ID (Fig. 6 Item “Tag”; col. 16 ll. 20-35, col. 25 ll. 36-54, , col. 33 ll. 60-67, col. 34 ll. 15-43) for transmission to at least one of the at least one processor or a processing device of the prospective subsequent custodian (col. 34 ll. 15-39).

Regarding claim 281 Puleston teaches:
…, wherein the at least one processor is further configured to send a notification (col. 38 ll. 37-48) to at least one entity in the ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 36 ll. 36-62, col. 42 ll. 29-40; Claim 13)…regarding the tag ID associated with the product (Fig. 1 Item 5806; col. 11 ll. 11-40, col. 16 ll. 53-65, col. 27 ll. 22-57)…
Puleston does not teach:
a query is received 
Lee teaches:
a query is received (0178-0179, 0182)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the supply chain system of Puleston (col. 2 ll. 64-67) with the supply chain system that performs double authentication of Lee (120, 0178) in order to provide “enhanced credibility” between parties. (Lee at 120.)

Regarding claim 282 Puleston teaches:
…, wherein the at least one processor is further configured to send a notification (col. 38 ll. 37-48)  to at least one entity in the ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 36 ll. 36-62, col. 42 ll. 29-40; Claim 13) when a non-authentic indication (col. 38 ll. 37-48) is sent regarding the tag ID associated with the product (Fig. 1 Item 5806; col. 11 ll. 11-40, col. 16 ll. 53-65, col. 27 ll. 22-57).

Claims 275-277 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Puleston, Lee, Sriram, and AAPA in view of Wood et al. (US6609198) (“Wood”).
Regarding claim 275 Puleston teaches:
proceed with decrypting the encrypted tag ID (Fig. 7 Items “tag” “decrypt”; col. 20 ll. 40-60, col. 34 ll. 1-43)  to access the ownership history; and (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13)
cause transmission of a non-authorization indication (col. 38 ll. 37-48)…
Puleston does not teach:
wherein when the at least one processor receives the query , the at least one processor is further configured to :
determine whether the prospective subsequent custodian is authorized to make the query ;
if the prospective subsequent custodian is authorized to make the query  One Authentic Access; 0178, 0184),
if the prospective subsequent custodian is not authorized ,
Lee teaches:
wherein when the at least one processor receives the query (Fig. 10 Item 1003, Fig. 17 Item 903; 0144, 0178-0179), the at least one processor is further configured to (0203-0204):
determine whether the prospective subsequent custodian is authorized to make the query (0184);
if the prospective subsequent custodian is authorized to make the query (Fig. 17 Item (1) One Authentic Access; 0178, 0184),

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the supply chain system of Puleston (col. 2 ll. 64-67) with the supply chain system that performs double authentication of Lee (120, 0178) in order to provide “enhanced credibility” between parties. (Lee at 120.)

Neither Puleston, Lee, Sriram, nor AAPA teach:
if the prospective subsequent custodian is not authorized,
Wood teaches:
if the prospective subsequent custodian is not authorized (col. 16 ll. 1-18),

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Puleston-Lee-Sriram-AAPA (i.e. the input ID and password of Lee at 0184) with the session management or timers for login of Wood (col. 16 ll. 1-18) in order to increase security. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claim 276 Lee teaches:
The system of claim 275, wherein the at least one processor is further configured to request from the first entity an authorization (0127, 0130-0133) for the prospective subsequent custodian to make the query (0127, 0130-0133, 0178).

Regarding claim 277 Lee teaches:
The system of claim 275, wherein the at least one processor is configured to:
receive an association between the first entity (0130-0135) and at least one entity authorized to make the query; and (Fig. 17 Item (1) One Authentic Access; 0178, 0184)
determine if the prospective subsequent custodian is the at least one authorized entity (0178, 0184).

Claims 278-279 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Puleston, Lee, Sriram, and AAPA in view of Lidow et al. (US20020019761A1) (“Lidow”).
Regarding claim 278 Puleston teaches:
…, wherein if the at least one identity identified…does not correspond (col. 38 ll. 38-48) to an entity in the ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 36 ll. 36-62, col. 42 ll. 29-40; Claim 13), the at least one processor is configured to:
update the ownership history to include the at least one identity (col. 11 ll. 6-38, col. 19 ll. 1-27, col. 36 ll. 36-62)…
Puleston does not teach:
receive, from at least one entity in the ownership history, [a voucher] 
verification that the at least one identity identified in the query  is a second entity  in the ownership history; and 
Lee teaches:
verification that the at least one identity identified in the query (Fig. 10 Item 1003, Fig. 17 Item 903; 0144, 0178-0179) is a second entity (0130-0137) in the ownership history; and (Fig. 15 Items “Distribution Layer”; 0135, 0166)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the supply chain system of Puleston (col. 2 ll. 64-67) with the supply chain system that performs double authentication of Lee (120, 0178) in order to provide “enhanced credibility” between parties. (Lee at 120.)

Neither Puleston, Lee, Sriram, nor AAPA teach:
receive, from at least one entity in the ownership history, [a voucher] 
Lidow teaches:
receive, from at least one entity in the ownership history, [a voucher] (Fig. 11 Item 360; 0180)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Puleston-Lee-Sriram-AAPA (i.e. the integrity management of Puleston such as break in chain at col. 38 ll. 38-47) with the voucher of Lidow (0180) in order to make sure that “no material has been lost in transit.” (Lidow at 0180.)

Regarding claim 279 Puleston teaches:
wherein the at least one processor is further configured to cause transmission of an authenticity indication (col. 38 ll. 37-48)…based on the updated ownership history (col. 11 ll. 6-38, col. 19 ll. 1-27, col. 36 ll. 36-62).
Puleston does not teach:
[transmit feedback] for the prospective subsequent custodian
Lee teaches:
[transmit feedback] for the prospective subsequent custodian (Fig. 18 Item 1808; 0179, 0182)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the supply chain system of Puleston (col. 2 ll. 64-67) with the supply chain system that performs double authentication of Lee (120, 0178) in order to provide “enhanced credibility” between parties. (Lee at 120.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US7233958 Weng (directed towards supply chain management and codes)
US8242907 Butler (directed towards RFID tracking system)
US20160098730A1 Feeney (directed towards supply chain management with the user of encryption)
Algorithmic Randomness of Closed Sets by George Barmpalias (disclosing martingale randomness) 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685